Opinion by
Rice, P. J.,
The decree under review first declares the instrument purporting to be an agreement between the defendant and the McKeesport & Belle Yernon Railroad Company to be invalid; second, enjoins the defendant from instituting any further suits against the plaintiff under and upon the same; third, enjoins the defendant from proceeding to collect the judgments already obtained upon it before a justice of the peace. After due consideration of the evidence and the arguments of counsel, our conclusion is, that the first six assignments of error should be overruled, and that the first two branches of the decree should be affirmed on the findings and opinion of Judge MacFarlane. We need not' add anything thereto, except to say that in our opinion the findings of the learned judge upon the question of the consideration for the agreement are supported by evidence which, if credited, was sufficient for the purpose. But there is a distinction between an injunction against the bringing of future suits or the further prosecution of pending suits and an injunction against the collection of judgments that have been obtained. The former was properly granted in this case, upon the principles applicable to bills of peace as stated by Judge Story and approved in Lyons v. Importers’ & Traders’ Nat. Bank, 214 Pa. 428, at p. 434. But while the jurisdiction of a court of equity may be invoked, in some cases even after judgment, it is clear that the allegation and justifiable conclusion that the law tribunal having jurisdiction of the parties and the subject-matter erred *51in giving the judgment, do not alone furnish ground for its exercise: Brown’s App., 66 Pa. 155; Rockwell v. Tupper, 7 Pa. Super. Ct. 174. Again, where the contract sued upon was severable, and the party had an election to suq for each breach as it occurred or to sue in one action for the value of the contract as an entirety, a court of equity will not ordinarily restrain the collection of the several successive judgments, merely because the plaintiff might have pursued the latter course. It may be said, on high authority, that any fact which clearly proves it to be against conscience to execute a judgment, and of which the injured party could not have availed himself in a court of law, or of which he could have availed himself in a court of law, but was prevented by fraud or accident, unmixed with any fault or negligence in himself or his agents, will justify ah application to a court of chancery: Bispham’s Principles of Eq., 7th ed., sec. 409. “It would seem to be settled in Pennsylvania that chancery will grant relief by injunction to stay proceedings, where a judgment is procured by fraud or given upon a consideration which is illegal, or upon a transaction contrary to public policy or in violation of the law, provided the defendant has had no day in court, and has been guilty of no laches in failing to set up the defense when he had no opportunity to do so:’’.Clark, J., in Given’s App., 121 Pa. 260. Stating the rule negatively, “a court of equity does not interfere with judgments at law, unless the complainant has an equitable defense of which he could not avail himself at law, or had a good defense at law which he was prevented from availing himself of by fraud or accident, unmixed with negligence of himself or his agentsGray, J., in Knox County v. Harshman, 133 U. S. 152. Here, it is not alleged that the plaintiff did not have a day in court or that its defense was of such a nature that it could not set it up in the actions at law, or that it was prevented from setting it up by fraud or accident. Granting that *52the plaintiff in those actions acted vexatiously in unnecessarily subpoenaing defendant’s conductors after the offers of defendant’s attorney to admit all that the plaintiff said he could prove by them, thus swelling the costs, this was not a fraud which entered into the judgments for the principal sums. Perhaps, if the precise amount of the costs thus unnecessarily and vexatiously made could be determined from the record before us, the decree could be sustained to that extent. But we are unable to conclude that the collection of the judgments as entireties, including all the costs, should be restrained. ' Therefore, 'the decree will be modified by striking out the third branch of it to which we have referred.
The decree is modified by striking out the last clause of it, which reads: “that he be perpetually enjoined and restrained from proceeding to collect judgments already recovered under and upon said agreement.” And as thus modified, it is affirmed, the costs of the appeal to be paid by the appellant.